DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1 and 3 - 8 have been amended. No new matter has been introduced.
5. 	No new claims has/have been added. 
6.	Claim 2  has been cancelled. 
7.	Pending claims include claims 1 and 3 - 8 (renumbered as claims 1-7).

Information Disclosure Statement
The information disclosure statement filed on 10/21/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Response to Arguments
Applicant' s arguments, see pages 9 - 11, filed 12/06/2021, with respect to the rejection(s) of claim(s) 1 and 3 - 8  have been fully considered.


Allowable Subject Matter

1 and 3 - 8 (renumbered as claims 1-7) are allowed. The Applicant's arguments (pages 9 - 11) along with the amendments to the most recent set of claims submitted on 12/06/2021 are considered persuasive in their entirety. 
	The amendment to the claims in combination with the other claimed elements as set forth below is determined to be allowable in view of the references provided in the most recent office action along with a further search and consideration:
 	“…receive first information for identifying one or multiple random access channel occasions, and receive second information for identifying an index of a random access preamble; and selection circuitry configured to in a case that a first condition is satisfied, select, from one or multiple reference signals, one reference signal based on a measurement of each of the one or multiple reference signals, in a case that a second condition is satisfied, select one reference signal associated with a physical downlink control channel used to receive the second information, and select, from the one or multiple random access channel occasions, one random access channel occasion associated with the one reference signal selected, wherein the first condition includes a case that the second information is received through a Radio Resource Control (RRC) message, and the second condition includes a case that the second information is received on the physical downlink control channel.”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463